RECOMMENDED FOR FULL-TEXT PUBLICATION
             Pursuant to Sixth Circuit Rule 206
    ELECTRONIC CITATION: 2000 FED App. 0139P (6th Cir.)
                File Name: 00a0139p.06


UNITED STATES COURT OF APPEALS
              FOR THE SIXTH CIRCUIT
                _________________


                                  ;
                                   
 DEBORAH L. JONES,
                                   
          Plaintiff-Appellee,
                                   
                                   
                                      Nos. 98-4413/4436
           v.
                                   
                                    >
 SUMSER RETIREMENT                 
                                   
         Defendant-Appellant. 
 VILLAGE,

                                   
                                  1
      Appeal from the United States District Court
     for the Northern District of Ohio at Cleveland.
      No. 95-01136—Ann Aldrich, District Judge.
               Argued: January 28, 2000
           Decided and Filed: April 19, 2000
  Before: JONES, NORRIS, and SILER, Circuit Judges.
                  _________________
                       COUNSEL
ARGUED: Irene C. Keyse-Walker, ARTER & HADDEN,
Cleveland, Ohio, for Appellant. Edward L. Gilbert, Akron,
Ohio, for Appellee. ON BRIEF: Irene C. Keyse-Walker,
ARTER & HADDEN, Cleveland, Ohio, Thomas L. Feher,
KAUFMAN & CUMBERLAND, Cleveland, Ohio, for
Appellant. Edward L. Gilbert, Akron, Ohio, for Appellee.

                            1
2 Jones v. Sumser                       Nos. 98-4413/4436
     Retirement Village

                    _________________
                        OPINION
                    _________________
  SILER, Circuit Judge. Sumser Retirement Village
(“Sumser”), defendant, appeals judgment for Deborah Jones,
plaintiff, in this Americans with Disability Act (“ADA”)
claim. Sumser, the employer, asserted that Jones did not
administratively exhaust her claim, and, therefore, the district
court lacked subject matter jurisdiction. For the reasons
discussed below, we REVERSE.
                     BACKGROUND
   Sumser employed Jones as a dietary aide from 1991 until
February 7, 1994. Dietary aides at Sumser generally worked
in pairs, with one taking responsibility for the kitchen duties,
and the other for the dining room duties. On August 6, 1993,
Jones fell at work and injured her hip and back. Her doctor
ordered her not to return to work until October 25, 1993.
When her doctor released her to return to work, he did so with
the restriction that she not lift any object heavier than 20
pounds.
   Before returning to work, Jones met with Robert Houser, a
former administrator at Sumser, to discuss her medical
restrictions. Houser asked her if she could return to work
with her restrictions. Jones said she could if she did not have
to work by herself. Jones anticipated that as long as two aides
were working in tandem, she could arrange for her co-workers
to do the heavy lifting.
  Jones returned to work, but continued to have problems
with her back. In November 1993, her doctor restricted her to
no more than 40 hours of work per week. Her back problems
worsened and her doctor ordered her not to work from
November 23, 1993, until December 13, 1993. When Jones
returned to work, her doctor ordered her to minimize her
bending, stooping, and crouching, to wear a back brace, and
6 Jones v. Sumser                       Nos. 98-4413/4436       Nos. 98-4413/4436 Jones v. Sumser        3
      Retirement Village                                                                                  Retirement Village

discrimination. She stated in her charge of discrimination that     not to work more than 24 hours per week. On December 23,
she is disabled and that she believes her disability was a factor   1993, her doctor placed her on the restrictions that she not lift
in Sumser’s decision to fire her. She stated that she was laid      over 20 pounds, that she engage in limited stooping, bending,
off on February 7, 1994, and that her last day at work was          or crouching, and that she not work more than 24 hours per
January 11, 1994. A claim that she became unable to work on         week. Jones worked out an informal arrangement with her
that day due to a failure to accommodate does not reasonably        co-workers. She asked them to do the dishes for the dinner
grow out of the initial charge. Therefore, Jones did not            meal while she did the dishes for the lunch meal. Jones said
administratively exhaust her failure to accommodate claim.          the lunch dishes were lighter and did not cause her to violate
                                                                    the restrictions.
   Jones failed to exhaust her administrative remedies by not
including the failure to accommodate allegation when she               On January 11, 1994, the dietary aide working with Jones
filed her claim with the OCRC. Therefore, she was precluded         became ill. A replacement was called in to work with Jones.
from bringing up that issue at the time she filed her claim in      The replacement had an accident and left. Jones asked for
court.                                                              additional help, telling her supervisor, Ann Weigand, that she
                                                                    had already washed the dishes once that day and could not
    REVERSED.                                                       wash them again because of her back. Another employee,
                                                                    Zorka Spehar, was sent to help Jones. Jones testified that she
                                                                    asked Spehar to wash the dishes because she had already done
                                                                    it once that day. Spehar refused to do the dishes, forcing
                                                                    Jones to lift the heavy dish racks, aggravating her back injury.
                                                                    The next day her doctor told her she could not work. On
                                                                    January 27, 1994, Houser informed Jones that she would be
                                                                    terminated if she did not return to work by February 7, 1994.
                                                                    Jones did not return to work and was terminated on that date.
                                                                    Jones filed an action alleging Sumser discriminated against
                                                                    her because of her disability in violation of the ADA. A jury
                                                                    found for her and awarded her compensatory damages.
                                                                                            DISCUSSION
                                                                      This court reviews de novo “the legal question behind a
                                                                    dismissal for subject matter jurisdiction.” Abeita v.
                                                                    Transamerica Mailings, Inc., 159 F.3d 246, 254 (6th Cir.
                                                                    1998).
                                                                      Sumser contends that the district court lacked jurisdiction
                                                                    because Jones did not administratively exhaust her federal
                                                                    accommodation claim. Jones did not explicitly state in her
                                                                    charge of discrimination filed on February 28, 1994, with the
4 Jones v. Sumser                       Nos. 98-4413/4436       Nos. 98-4413/4436 Jones v. Sumser           5
     Retirement Village                                                                                       Retirement Village

Ohio Civil Rights Commission (“OCRC”), that Sumser failed          the termination date. A termination claim differs in kind and
to accommodate her disability. “Federal courts do not have         date from an accommodation claim. Furthermore, the facts
subject matter jurisdiction of Title VII claims unless the         relevant to the termination of February 7, and an alleged
claimant explicitly files the claim in an EEOC charge or the       failure to accommodate on January 11, are far different.1 The
claim can reasonably be expected to grow out of the EEOC           accommodation claim did not “grow out of” the investigation
charge.” Id. at 254. The regulatory requirement that a             of her termination claim.
claimant’s written charge be “sufficiently precise to identify
the parties, and to describe generally the action or practices       The OCRC investigated Jones’s termination claim and
complained of” has two purposes. Id. First, the requirement        informed her that her claim had been denied. Only then did
provides the basis for the EEOC’s “attempt to obtain               Jones allege new facts and a new claim. The OCRC refused
voluntary compliance with the law.” Second, these attempts         to accept the amended charge because it was untimely.
“notify potential defendants of the nature of plaintiff’s claims   Jones’s counsel made no efforts to file this new charge with
and provide them the opportunity to settle the claims before       the EEOC. Sumser had no notice of the new claim until
the EEOC rather than litigate them.” Id.                           service of the district court complaint.
  A complainant need not “attach the correct legal                    The district court found that Jones’s charge included the
conclusion” to allegations in the charge, “conform to legal        date of January 11, as the last day worked, and that it was
technicalities,” or use “the exact wording which might be          filed pro se. From these two facts, the court concluded that a
required in a judicial pleading.” Davis v. Sodhexo, 157 F.3d       claim for failure to accommodate “could reasonably be
460, 463 (6th Cir. 1998). However, this expanded rule does         expected to grow out of” the initial charge. The facts do not
not maintain “that plaintiffs are excused from filing charges      support that conclusion. First, the inclusion of a single date,
on a particular discrimination claim before suing in federal       identified only as the last day of work, does not trigger an
court.” Id. The claim must grow out of the investigation or        investigation into whether Jones was injured on that date as
the facts alleged in the charge must be sufficiently related to    a result of a failure to accommodate. Second, the liberal
the claim such that those facts would prompt an investigation      construction to be given charges filed by lay complainants
of the claim. Id. at 464. Her claim did not meet this test.        pertains to legal and procedural technicalities. It cannot
                                                                   extend to include facts and claims not alleged.
  Jones’s February 28, 1994, charge did not explicitly allege
that Sumser failed to accommodate her disability.                    Jones’s claim of failure to accommodate could not
Furthermore, such a claim does not reasonably grow out of          reasonably be expected to grow out of her initial charge of
the facts and claims she asserted. The written charge
specifically alleged only a termination claim. Nothing in the
                                                                       1
charge pointed to any claim other than an improper refusal to            Facts relevant to a claim for failure to accommodate include: (1)
keep Jones’s job open while she recovered. The portion of          need for assistance washing dishes; (2) employer’s knowledge of
the form asking for the date the discrimination took place asks    employee’s need for help washing dishes; (3) employee’s request for help;
the charging party to enter the earliest date that the             (4) employer’s refusal to help; and (5) injuries resulting from washing
                                                                   dishes on January 11.
discrimination allegedly occurred. Jones did not mention the            Facts relevant to a claim for improper termination include: (1)
date of the alleged failure to accommodate which was               employee’s disability; (2) absence from work due to disability; (3)
January 11, 1994. The date she entered was February 7, 1994,       employer’s policy on permissible leave; (4) reasons given for employee’s
                                                                   termination; and (5) employee’s ability to return to work.